Title: The American Commissioners to Vergennes: Letter and Memoir, 7 December 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


  I.

Sir
Passy Decr 7 1778
We have the Honour to inclose to your Excellency a Memorial of very great Importance to the United States, to which We beg your Excellency’s Attention and a favourable Answer.
We have the Honour to be with very great Respect Your Excellency’s most obedient and most humble Servants
B FranklinArthur LeeJohn Adams
His Excellency the Count de Vergennes
 
II.
<Passy, December 7, 1778: Because of the scarcity of specie and stoppage of commerce Congress at the beginning of the war issued paper money instead of imposing taxes to support the war effort. The excessive amounts issued have caused this money to depreciate in value, although it has somewhat recovered since the signing of the alliance. Our credit is based on a congressional promise to pay in France with real money the interest on loans. Congress had hoped to make remittances in produce or to borrow money from private persons in Europe for this purpose, but now its only remaining hope is a subsidy or loan from His Most Christian Majesty. Bills of exchange drawn on the commissioners will arrive between this month and next May; we will pay as many as we can, but we will not be able to pay all of them. Should any bills be protested our public credit will be ruined and the beginnings of commerce between the two countries nipped in the bud. We pray His Majesty will give orders to furnish from time to time such sums as we need.>
